DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “approximately” in claims 2 and 6 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The claims and the current specification do not specify what portion(s) and/or range(s) of the electrodes are the same in width of the resistive element.  Therefore, since Urano teaches both ends of the resistive element 5 connecting to the widest end of the trapezoidal shaped electrode 4 (and/or to the electrode 6).  The electrodes of Urano meet the claimed limitation of “extension part having approximately the same width as that of the resistive element”     
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urano, US Pat. 7,782,174.
 Regarding claim 1, Urano teaches a chip resistor (see at least col. 3, lines 60-65 and figures 2-3) comprising:
a rectangular parallelepiped insulation substrate 2;
paired top surface electrodes 4 (Urano shows a face-down structure in figure 2 with electrode layer comprising of 4 and/or 6.) arranged facing each other at predetermined intervals at either longitudinal end part on the top surface of the insulation substrate;
a resistive element 5 formed between the paired top surface electrodes 4; and
a rectangular protective film 7 (see figure 3h) covering a predetermined region of the insulation substrate; wherein
the predetermined region is a region including the entire top surface of the resistive element 5 and connection regions of the resistive element and the paired top surface electrodes (see figures 2h and 3h), and the protective film 7 is formed so as for four corner portions of the protective film in plan view to not overlap the paired top surface electrodes (The electrodes 4 are trapezoid shaped and they do not extend to the outer edge of the substrate 2. See all of figure 3 and col. 4, lines 3-7.), and so as to avoid either longitudinal end part on the top surface of the insulation substrate (protection film 7 do not extend to the longitudinal ends of the substrate 2 (see figure 2h).
Regarding claim 2, Urano teaches the chip resistor, wherein the paired top surface electrodes each comprise an extension part (widest side of the electrode layer 4 and/or 6; see figures 3c and 3d) having a wider width than that of the resistive element 5 in the lateral direction of the insulation substrate at the connection regions, and other regions excluding the extension parts have approximately the same width as that of the resistive element (The electrodes 4 and/or 6 comprise of sections/regions which are “approximately” the same width as that of the resistive element 5.  See the discussion under the heading of 112(b) above.).
Urano teaches that the electrodes are kept away from the peripheral edge of the chip resistor for preventing the electrodes from entering break grooves, thus preventing burrs (col. 5, lines 25-35).  
Regarding claim 3, Urano teaches the chip resistor, wherein the width of the extension parts (see figures 3c and 3d and/or the discussion under the heading of 112(b) above) gradually changes so as to approach the width of the resistive element the further toward either longitudinal end part of the insulation substrate.

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinoura et al., US Pub. 2018/0261361.
Regarding claim 5, Shinoura teaches a chip resistor manufacturing method (see figures 20-30 and paragraphs 125 and 161-174), comprising the steps of:
forming latticed primary dividing grooves 811 (see figure 21 and paragraph 0162) and secondary dividing grooves 812 orthogonal to each other on the top surface of a large insulation substrate 81 from which multiple chip resistors are obtained;
forming multiple electrodes 31 (see figure 22) facing each other at predetermined intervals in multiple predetermined regions divided by the primary and the secondary dividing grooves (811 and 812) on the top surface of the large insulation substrate;
forming multiple resistive elements 2 (see figure 23) respectively stretching over the multiple electrodes 31 arranged facing each other;
forming a rectangular glass protective film 51 (see figure 24) for individually covering regions including the entire top surfaces of the respective multiple resistive elements 2 and connection regions of the multiple resistive elements with the respective multiple electrodes 31;
forming a trimming groove 21 (see figure 25) in the respective multiple resistive elements after the glass protective film 51 is formed, so as to adjust resistance values (see paragraph 0166);
dividing the large insulation substrate 81 (see figure 27 and paragraph 0168) along the primary dividing grooves so as to obtain strip substrates (band-like substrate 86);
forming end electrodes 33 (see figure 28 and paragraph 0169) on side surfaces of the strip substrates 86; and
dividing the strip substrates 86, on which the end electrodes 33 are formed, along the secondary dividing grooves 812 so as to obtain chip resistive elements (see figures 28-30); wherein
the glass protective film 51 is formed so as for four corner portions of the glass protective film in plan view to not overlap the respective multiple electrodes, and so as to avoid the secondary dividing grooves (individual glass films 51 do not over-lap the electrode 31 along the cut line 812; see figure 24).
Regarding claim 7, Shinoura teaches the chip resistor manufacturing method, further comprising the step of forming multiple resin protective films 52 (see figure 26) extending in a belt-like form along the primary dividing grooves 811.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urano in view of Nakayama et al., US Pat. 6,348,392.
Regarding claim 4, Urano teaches the claimed invention except for the protective film being a glass protective film.
Nakayama teaches an alumina substrate 31 (col. 3, line 44) being coated with a glass protection layer 36 (col. 3, lines 63-64).    
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teachings of Nakayama with Urano, since matching the glass coating to the ceramic substrate provides a better bonding strength, thus providing a better structure for the chip resistor.  
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinoura in view of Urano.
Regarding claim 6, Shinoura teaches the claimed invention except for the multiple electrodes each comprising an extension part having a wider width than that of each of the multiple resistive elements in the direction of the primary dividing grooves at each of the connection regions, and other regions excluding the extension parts have approximately the same width as that of each of the multiple resistive elements.
Urano teaches a chip resistor, wherein the paired top surface electrodes each comprise an extension part (widest side of the electrode layer 4 and/or 6; see figures 3c and 3d) having a wider width than that of the resistive element 5 in the lateral direction of the insulation substrate at the connection regions, and other regions excluding the extension parts have approximately the same width as that of the resistive element (The electrodes 4 and/or 6 comprise of sections/regions which are “approximately” the same width as that of the resistive element 5.  See the discussion under the heading of 112(b) above.).
Urano teaches that the electrodes are kept away from the peripheral edge of the chip resistor for preventing the electrodes from entering break grooves, thus preventing burrs (col. 5, lines 25-35).  
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combine the teaching of Urano with Shinoura, since adjusting the size of the electrode prevents the electrodes from entering a break groove, thus preventing burrs from forming.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hashimoto et al., Matsumoto, Morita et al., Kaida et al., Yoneda and Koda et al. teach an electrode with an extension portion.  They however, do not teach the extension portion having the same width and/or gradual change in width to approach the width of the resistor element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833